DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A front-rear acceleration unit, a position information acquisition unit, a damage state acquisition unit, a transmission unit in claim 1;
a reception unit, in claim 2;
an image acquisition unit in claim 3;
a road surface damage detection unit, and an occurrence rate calculation unit in claim 4;
an information collection unit, an information construction unit, and an information providing unit of claim 5;
an information collection unit, a damage state acquisition unit, an information construction unit, and an information providing unit, of claim 6;
an image capturing unit of claim 7; and 
a road surface damage detection unit and an occurrence rate calculation unit of claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara Yasuhika (JP 2016011867A).

	With respect to claim 1, Hara Yasuhika teaches a road surface damage detection device comprising: a front-rear acceleration acquisition unit (7) configured to acquire a front-rear directional acceleration (i.e. via being located on front and rear shock absorber [0015]) of a vehicle (1) during travelling of the vehicle (1); a position information acquisition unit (3 and 32) configured to acquire position information indicating a current position of the vehicle [0011] [0013]; a damage state acquisition unit (33) configured to acquire road surface damage information (road surface condition) which is related to a road surface on which the vehicle (1) travels and in which road surface damage of the road surface detected based on a change state of the acceleration (as detected via 7), and the position information corresponding to a position where the road surface damage is detected (via 3) are associated with each other [0029]; and a transmission unit [0032] configured to transmit the acquired road surface damage information to an outside (i.e. to a server 60) of the vehicle (1).

With respect to claim 3, Hara Yasuhika teaches the road surface damage detection device further comprising: an image acquisition unit (i.e. a portion of 30) configured to acquire a captured image from an image capturing unit (4) configured to capture an image of the road surface [0014] during travelling of the vehicle (1), wherein the transmission unit [0032] transmits the road surface damage information and the captured image corresponding to the position (as detected by 3) where the road surface damage is detected in association with each other [0040] (as the controller 30 collects information from the image, vibration data and position to determine the road condition with is sent to server 60).

With respect to claim 4, Hara Yasuhika teaches the road surface damage detection device wherein the damage state acquisition unit (33) includes: a road surface damage detection unit (i.e. a software component of 33) configured to detect presence or absence of the road surface damage by analyzing (i.e. by analyzing the signal waveforms [0028] of) the front-rear directional acceleration of the vehicle (1) acquired by the front-rear acceleration acquisition unit (7); and an occurrence rate calculation unit (i.e. a software component of 33) configured to calculate an occurrence rate (i.e. rate between the front sensor detection and the rear sensor detection) of the road surface damage for a predetermined travelled range [0026], wherein the transmission unit [0032] transmits the occurrence rate together with the road surface damage information (as collected by the camera, sensors, and position and processed by 30/33 for determining the road surface damage information to be saved remotely).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara Yasuhika (JP 2016011867A) in view of Yamamoto Eiji (JP 2018005523).

	With respect to claim 2, Hara Yasuhika teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the road surface damage detection device further comprising: a reception unit configured to receive the road surface damage information related to the road surface in a travelling direction of the vehicle.
	Yamamoto teaches a similar device that includes a reception unit (51) configured to receive road surface damage information (i.e. like road closure due to construction [0036] [0105]) related to a road surface in a travelling direction of a vehicle [0003].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Yasuhika to include the reception unit of Yamamoto because such a modification allows road condition data stored remotely to be uploaded to a vehicle quickly and accurately, allowing the vehicle/user to change the course of that vehicle [0003] based on vehicle’s position and road conditions ahead.

With respect to claim 5, Hara Yasuhika teaches a road information providing system (100) comprising: an information collection unit (60) configured to collect the road surface damage information transmitted from at least one road surface damage detection device according to (the rejected) claim 1 (as seen above) but remains silent regarding an information construction unit configured to construct a road surface state database indicating a road surface state based on the collected road surface damage information; and an information providing unit configured to select, from the road surface state database, the road surface damage information related to a road requested by a user, and provide the selected road surface damage information to the user.
Yamamoto teaches a similar system that includes an information construction unit (23) configured to construct a road surface state database (23a) indicating a road surface state [0141] based on collected road surface damage information (via a vehicle 40); and an information providing unit (22) configured to select, from the road surface state database (23a), the road surface damage information related to a road requested by a user (i.e. of a vehicle 40), and provide (via 24) the selected road surface damage information to the user (based on position).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Yasuhika to include the units of Yamamoto because such a modification allows road condition data stored remotely to be uploaded to a vehicle quickly and accurately, allowing the vehicle/user to change the course of that vehicle [0003] based on vehicle’s position and road conditions ahead.

	With respect to claim 6, Hara Yasuhika teaches a road information providing system comprising: an information collection unit (60) configured to collect information which is transmitted from a vehicle (1) and in which a front-rear directional acceleration acquired during travelling of the vehicle  (via 7) on a road surface and position information (collected via 3) indicating a position of the vehicle when the acceleration is acquired is associated with each other [0011, 0013, 0015]; a damage state acquisition unit (33) configured to acquire road surface damage information in which road surface damage of the road surface detected based on a change state of the acceleration (i.e. change of the vibrational wave form) and the position information (collected via 3) corresponding to a position where the road surface damage is detected (via 7) is associated with each other [0029].
Hara Yasuhika remains silent regarding an information construction unit configured to construct a road surface state database indicating a road surface state based on the acquired road surface damage information; and an information providing unit configured to select, from the road surface state database, the road surface damage information related to a road requested by a user, and provide the selected road surface damage information to the user.
Yamamoto teaches a similar system that includes an information construction unit (23) configured to construct a road surface state database (23a) indicating a road surface state [0141] based on acquired road surface damage information (via a vehicle 40); and an information providing unit (22) configured to select, from the road surface state database (23a), the road surface damage information related to a road requested by a user (i.e. of a vehicle 40), and provide (via 24) the selected road surface damage information to the user (based on position).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Yasuhika to include the units of Yamamoto because such a modification allows road condition data stored remotely to be uploaded to a vehicle quickly and accurately, allowing the vehicle/user to change the course of that vehicle [0003] based on vehicle’s position and road conditions ahead.

	With respect to claim 7, Hara Yasuhika as modified teaches the road information providing system, wherein the information collection unit (60) further acquires a captured image from an image capturing unit (via 4) configured to capture an image of the road surface [0014] during travelling of the vehicle (1), and the information providing unit (22 of Yamamoto) provides the road surface damage information (as collected via sensor 7 of Yasuhika) and the captured image (captured via 4) corresponding to the position where the road surface damage is detected in association with each other [0044] of Yasuhika.

With respect to claim 8, Hara Yasuhika as modified teaches the road information providing system wherein the damage state acquisition unit includes: a road surface damage detection unit (i.e. a software component of 33) configured to detect presence or absence of the road surface damage by analyzing (i.e. by analyzing the signal waveforms [0028] of) the front-rear directional acceleration of the vehicle (1) acquired by the information collection unit (60); and an occurrence rate calculation unit (i.e. a software component of 33) configured to calculate an occurrence rate (i.e. rate between the front sensor detection and the rear sensor detection) of the road surface damage for a predetermined range on map data [0026] (as collected by positional data and compared with map data in unit 23c of Yamamoto), wherein the information providing unit (60) provides the occurrence rate together (i.e. vibrational waveform data and time occurrence) with the road surface damage information (as collected and determined from the various sensors and software taught in Hara Yasuhika and Yamamoto).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moia et al. (2018/0297613) which teaches a database used to inform a driver road condition ahead.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/             Primary Examiner, Art Unit 2853